Mr. Presiding Justice Fitch delivered the opinion of the court. 3. Automobiles and garages, § 932*—when amount of verdict for injury to automobile warranted by the evidence. In an action for damages to plaintiff’s automobile resulting from a collision between it and a railroad engine at a street crossing, the amount of the verdict in favor of plaintiff held supported by the evidence, where there was evidence that the reasonable value of the use of plaintiff’s automobile was a certain sum per week, which when added to the cost of the repairs necessitated by the collision equaled practically the amount of the verdict.